Per Curiam.

Under section 233 of the Beal Property Law money deposited by a tenant as security for performance of the terms of a lease are trust funds which may not be commingled with other funds of the landlord. Violation of this statute constitutes a conversion of the security and entitles the tenant to institute proceedings immediately upon such conversion to recover the deposit.
Final order so far as appealed from reversed, with ten dollars costs, and new trial of second counterclaim ordered, with leave to respondent to serve reply to said counterclaim within five days after service of order entered hereon upon payment of said costs.
Shientag, McLaughlin and Hecht, JJ., concur.